Citation Nr: 1807680	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for an acquired psychiatric disability to include panic disorder, manic depressive disorder, agoraphobia with panic, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

With regard to the claim of entitlement to service connection for an acquired psychiatric disability the Veteran testified at a Travel Board hearing in November 2011 which was chaired by a Veterans Law Judge who is no longer employed by the Board.  In a July 2014 letter, the Veteran and his representative were notified by the Board that the Veterans Law Judge who conducted the November 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  The Veteran responded within 30 days from the July 2014 letter and requested a videoconference hearing at the Lincoln RO.  Concurrently, on his May 2014 VA Form 9, the Veteran requested a Travel Board hearing as to his claim for entitlement to service connection for residuals of a concussion.  

The Board remanded the claims in October 2014 to afford the Veteran a hearing.  In a January 2015 letter, the Veteran was notified that he was scheduled for a video conference hearing before the Board in March 2015.  The Veteran failed to report for the hearing or provide good cause for his failure to appear.  As such, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.

In September 2016 the Board issued a decision denying the Veteran's claims of service connection for an acquired psychiatric disability and service connection for an umbilical hernia.  The Veteran appealed the portion of the October 2014 Board decision which denied his claim for entitlement to service connection for an acquired psychiatric disability to the Court of Appeals for Veterans Claims (Court).  In a June 2017 order, the Court granted a May 2017 Joint Motion for Partial Remand (JMPR), vacated the portion of the September 2016 Board decision denying the claim for service connection for acquired psychiatric disability and remanded the appeal to the Board for compliance with the JMPR.

The Veteran's claim for entitlement to service connection for residuals of a concussion was most recently before the Board in March 2017 when it was remanded for additional development.  As discussed below, the requested development as to that claim was not substantially complied with and the claim is therefore not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the May 2017 JMPR agreed that the December 2012 VA opinion relied upon by the Board was inadequate to decide the claim of service connection for an acquired psychiatric disability because the examiner impermissibly relied on the fact that the Veteran did not receive in-service psychiatric treatment until many years after service, despite his lay statements describing continuity of symptomatology.  

The Board acknowledges the October 2017 private opinion submitted by the Veteran's attorney.  However, the Board finds this opinion alone insufficient to adjudicate the Veteran's claim.  The private examiner indicated she based her opinion partially on the Veteran's statements regarding continuity of symptomatology.  The private examiner noted the Veteran had memory issues stemming from a cognitive issue beginning in 2013 and was therefore a poor historian.  However, the private examiner did not address VA treatment records linking the Veteran's memory loss to his mental health diagnoses rather than a cognitive disorder and finding that he may be over reporting as evidenced by an unusual combination of responses associated with memory complaints.  See September 2014 and October 2014 VA treatment records.  As such, an addendum VA opinion must be obtained on remand.

In addition the Veteran's claim of entitlement to service connection for residuals of a concussion was most recently before the Board in March 2017 at which time it was remanded in order to obtain a VA examination and opinion.  Specifically, the examiner was asked to address whether the Veteran had any concussion residuals present since 2012, the Veteran's date of claim, which were etiologically related to the Veteran's active service.  

In response to the March 2017 Board remand the Veteran was provided with an August 2017 VA examination and opinion.  The examiner performed a physical examination and concluded the Veteran sustained an in-service TBI which was etiologically related to his current residuals such as his confusion as noted in an October 2014 VA treatment record.

In addition the Veteran was provided with a September 2017 VA examination and opinion.  The examiner concluded the Veteran had a TBI in 1984 which resolved.  The examiner noted the Veteran had a TBI related to a fall in 2013 which is the cause of his current residuals.  

The Board finds the August 2017 and September 2017 VA opinions to be inadequate.  The August 2017 examiner noted the Veteran's in-service TBI and his current memory loss but failed to provide a rationale as to why she found the Veteran's in-service TBI was the cause of his current residuals rather than his post-service TBI; there was no discussion of the post-service incidents.  The September 2017 opinion provider noted the Veteran's 2013 TBI and residuals but failed to provide an explanation as to why his current TBI residuals were not a result of his in service head trauma; apparently relying on the absence of treatment for many years after service, rather than reported symptomatology.  As such, an addendum opinion must be obtained on remand.   

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in December 2012 in connection with his claim for service connection for an acquired psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed acquired psychiatric disability to include panic disorder, manic depressive disorder, agoraphobia with panic, and anxiety disorder, is etiologically related to the Veteran's active service.  

The examiner should consider and discuss as necessary the following:

i.  The October 2017 private opinion indicating the Veteran's acquired psychiatric disability is etiologically related to his active service; 

ii.  The October 2014 VA treatment record indicating the Veteran's memory loss is a symptom of his longstanding mental health problems rather than a cognitive disorder; and

iii.  The September 2014 VA treatment record indicating the Veteran may have been over reporting his symptoms evidenced by his subjective complaints contradicting objective testing.  

3.  The AOJ must contact the VA examiner who examined the Veteran in August 2017 or the opinion provider who provided the September 2017 VA opinion in connection with his claim for service-connection for residuals of a concussion and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any concussion residuals present since 2012, the date of the Veteran's claim, are etiologically related to the Veteran's active service.  

The examiner should consider and discuss as necessary the August 2017 and September 2017 conflicting VA opinions.  

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




